 


114 HR 2033 IH: Nepal Temporary Protected Status Act of 2015
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2033 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2015 
Mr. Al Green of Texas (for himself and Mr. Honda) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate Nepal under section 244 of the Immigration and Nationality Act to permit nationals of Nepal to be eligible for temporary protected status under such section. 
 
 
1.Short titleThis Act may be cited as the Nepal Temporary Protected Status Act of 2015. 2.Sense of CongressIt is the sense of the Congress that the extraordinary and temporary conditions caused by the magnitude 7.8 earthquake, its aftershocks, and additional damage in Nepal qualifies Nepal for designation under subparagraph (B) or (C) of section 244(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(1)), pursuant to which nationals of Nepal would be eligible for temporary protected status in the United States. 
3.Designation for purposes of granting temporary protected status 
(a)Designation 
(1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Nepal shall be treated as if it had been designated under subsection (b) of such section, subject to the provisions of this section. (2)Period of designationThe initial period of such designation shall begin on the date of the enactment of this Act and shall remain in effect for 18 months. 
(b)Aliens eligibleIn applying section 244 of such Act pursuant to the designation made under this section, subject to section 244(c)(3) of such Act, an alien who is a national of Nepal shall be deemed to satisfy the requirements of section 244(c)(1) of such Act only if the alien— (1)has been continuously physically present in the United States since April 25, 2015; 
(2)is admissible as an immigrant, except as otherwise provided under section 244(c)(2)(A) of such Act, and is not ineligible for temporary protected status under section 244(c)(2)(B) of such Act; and (3)registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish. 
(c)Consent To travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of such Act to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of such Act.  